ORDER
' PER CURIAM:
Appellants Ricky and Frances Coutts filed a legal malpractice action against attorney James D. Walker, Jr. in the Circuit Court of Jackson County. The Couttses alleged that Walker negligently failed to appeal an adverse judgment entered against them in an earlier ease in which he represented them. The circuit court granted Walker’s motion for summary judgment, finding that the Couttses could not prove that they would have been successful in any appeal of the underlying case, and therefore could not prove that they had been damaged by Walker’s actions. The Couttses appeal. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to ■ the parties. Rule 84.16(b).